              Case 2:18-cv-00928-MJP Document 172 Filed 09/13/21 Page 1 of 4




 1                                                                 The Honorable Marsha J. Pechman

 2                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 3                                       AT SEATTLE
 4   YOLANY PADILLA,   IBIS GUZMAN,        BLANCA
     ORANTES, BALTAZAR VASQUEZ,                                        No. 2:18-cv-928 MJP
 5                             Plaintiffs-Petitioners,
 6       v.
                                                                       JOINT STATUS REPORT
 7   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                          AND ORDER
     (“ICE”); U.S. DEPARTMENT OF HOMELAND                              CONTINUING STAY OF
 8   SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                         CASE
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND
 9   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
10   OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                           NOTE ON MOTION
     MATTHEW ALBENCE, Acting Director of ICE; KEVIN                    CALENDAR: SEPTEMBER 10,
11   MCALEENAN, Acting Secretary of DHS; MARK                          2021.
     MORGAN, Acting Commissioner of CBP; KEN
12   CUCCINELLI, Acting Director of USCIS; MARC J.
     MOORE, Seattle Field Office Director, ICE, WILLAIM
13
     BARR, United States Attorney General; LOWELL CLARK,
14   warden of the Northwest Detention Center in Tacoma,
     Washington; CHARLES INGRAM, warden of the Federal
15   Detention Center in SeaTac, Washington; DAVID SHINN,
     warden of the Federal Correctional Institute in Victorville,
16   California; JAMES JANECKA, warden of the Adelanto
     Detention Facility;
17

18                                      Defendants-Respondents.

19          The parties hereby respond to this Court’s order of September 9, 2021, and advise the

20   following.
21
            On September 11, 2020, this Court stayed this case upon agreement of the parties, because
22
     the Government had filed a petition for writ of certiorari in the Supreme Court. ECF no. 165. On
23
     January 11, 2021, the Supreme Court issued an order granting the Government’s petition, vacating
24
     the decision of the Court of Appeals, and remanding to the Ninth Circuit “for further consideration
25

26   in light of Department of Homeland Security v. Thuraissigiam, 591 U.S. ___ (2020).” Immigration

     JOINT STIPULATION AND ORDER STAYING                            U.S. Department of Justice, Civil Division
     CASE             -1                                Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                               PO Box 868, Ben Franklin Station
                                                                                        Washington, DC 20044
                                                                                    Telephone (202) 616-4458
              Case 2:18-cv-00928-MJP Document 172 Filed 09/13/21 Page 2 of 4




 1   and Customs Enforcement v. Padilla, 141 S. Ct. 1041 (Mem) (2021). On February 12, 2021, the

 2   Supreme Court issued its judgment remanding the case to the Ninth Circuit. See Ninth Circuit
 3
     Docket no. 79.
 4
            On remand, the parties agreed to several periods of abeyance before the Ninth Circuit, in
 5
     order to allow incoming Department of Justice and Department of Homeland Security officials to
 6
     become familiar with this case. On July 7, 2021, the Ninth Circuit referred the case to the Circuit
 7

 8   Mediator to explore the potential for settlement. See Ninth Circuit Docket no. 86. The parties are

 9   now before the mediator, with an upcoming mediation scheduled for September 22, 2021.
10          The parties believe that this Court should continue to stay proceedings until mediation and
11
     any further proceedings at the Ninth Circuit are resolved. Accordingly, the parties have attached a
12
     proposed order staying the case to this filing, with instructions that the parties should update this
13
     Court upon resolution of mediation or further proceedings, if any, at the Ninth Circuit.
14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATION AND ORDER STAYING                             U.S. Department of Justice, Civil Division
     CASE             -2                                 Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                                PO Box 868, Ben Franklin Station
                                                                                         Washington, DC 20044
                                                                                     Telephone (202) 616-4458
              Case 2:18-cv-00928-MJP Document 172 Filed 09/13/21 Page 3 of 4




 1   RESPECTFULLY SUBMITTED this 10th day of September, 2021.
      s/ Matt Adams                             Trina Realmuto*
 2
      Matt Adams, WSBA No. 28287                Kristin Macleod-Ball *
 3    Email: matt@nwirp.org
                                                NATIONAL IMMIGRATION
 4    Aaron Korthuis, WSBA No. 53974           LITIGATION ALLIANCE
      Email: aaron@nwirp.org                    10 Griggs Terrace
 5                                              Brookline, MA 02446
 6    NORTHWEST IMMIGRANT                       (617) 819-4447
      RIGHTS PROJECT                           trina@immigrationlitigation.org
 7    615 Second Avenue, Suite 400
      Seattle, WA 98104
 8    Telephone: (206) 957-8611
      Facsimile: (206) 587-4025                 Judy Rabinovitz*
 9    Attorneys for Plaintiffs-Petitioners      Michael Tan*
10                                              Anand Balakrishnan*

11                                                  ACLU IMMIGRANTS’ RIGHTS
                                                    PROJECT
12                                                  125 Broad Street, 18th floor
                                                    New York, NY 10004
13
                                                    (212) 549-2618
14
                                                    *Admitted pro hac vice
15

16

17

18
     SARAH E. HARRINGTON                           /s/ Lauren C. Bingham
19   Deputy Assistant Attorney General             LAUREN C. BINGHAM, Fl. Bar #105745
     Civil Division                                Senior Litigation Counsel,
20                                                 District Court Section
     WILLIAM C. PEACHEY                            Office of Immigration Litigation
21   Director, District Court Section              Civil Division
22   Office of Immigration Litigation              P.O. Box 868, Ben Franklin Station
                                                   Washington, DC 20044
23   EREZ REUVENI                                  (202) 616-4458; (202) 305-7000 (fax)
     Assistant Director, District Court Section    lauren.c.bingham@usdoj.gov
24   Office of Immigration Litigation

25   SARAH S. WILSON
     Senior Litigation Counsel                     Attorneys for Defendants-Respondents
26

     JOINT STIPULATION AND ORDER STAYING                      U.S. Department of Justice, Civil Division
     CASE             -3                          Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                         PO Box 868, Ben Franklin Station
                                                                                  Washington, DC 20044
                                                                              Telephone (202) 616-4458
              Case 2:18-cv-00928-MJP Document 172 Filed 09/13/21 Page 4 of 4




 1                                                ORDER

 2          Based on the foregoing stipulation of the parties, IT IS SO ORDERED. This case is
 3   STAYED during the pendency of mediation and any further proceedings at the Ninth Circuit. The
 4   parties are directed to confer and file a status report every ninety (90) days from the date of this
 5   Order or within fourteen (14) days of the resolution of mediation or of other proceedings at the
 6   Ninth Circuit.
 7

 8
                                DATED this 13th day of September, 2021.
 9

10

11

12                                                 A                            ___________________
13                                                 THE HONORABLE MARSHA J. PECHMAN
                                                   UNITED STATES SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATION AND ORDER STAYING                             U.S. Department of Justice, Civil Division
     CASE             -4                                 Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                                PO Box 868, Ben Franklin Station
                                                                                         Washington, DC 20044
                                                                                     Telephone (202) 616-4458
